DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 6,131,247) in view of Nakano (D293,205).
Re claim 1, Morita discloses a magnetic fastener (Fig. 2) comprising: 
a base (10); 

a coupler (48) attached to the base (10), the coupler (48) comprising: 
at least two fingers (54) for attachment to a cable (54 is capable of attachment to a cable); 
a boss (34) attached to the umbrella (40, 66) and extending outwardly (Fig. 2) from the umbrella (40, 66) and away from the base (10, as 34 extends upwardly and downwardly); and 
a magnetic fastener (14, 22) having a hole (20, 24) with a diameter (Fig. 2) to fasten with the boss (34) at an opposite end of the base (10), the boss (64) is welded (Col 6 lines 23-39) to the magnetic fastener (portion 14 of 14 and 22) to hold the magnetic fastener (14, 22) against the umbrella (40, 66).  
but fails to disclose the coupler as a loop coupler.  
However, Nakano discloses the coupler (Fig. 1-4) as a loop coupler (Fig. 1-4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic fastener of Morita with the coupler as a loop coupler as disclosed by Nakano in order to simplify insertion of an object between the fingers by allowing an elastic expansion and contraction of the fingers to grasp the object without the need for additional tools or fasteners.  
The phrases “operative to spin about the base” and “for attachment to a cable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably 
Re claim 2, Morita as modified discloses the magnetic cable fastener of claim 1 wherein the at least two fingers (54, see also the fingers of Nakano) further include a knuckle hinge (at the bend of the fingers in Fig. 3 of Nakano) at a midpoint (Fig. 3, as the language doesn’t define the midpoint as the middlemost point) on the at least two fingers (54) to releasably hold a cable (Fig. 8 of Nakano).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic fastener of Morita with the knuckle hinge as disclosed by Nakano in order to simplify insertion of an object between the fingers by allowing an elastic expansion and contraction of the fingers to grasp the object without the need for additional tools or fasteners.  
Re claim 3, Morita as modified discloses the magnetic cable fastener of claim 1 Nakano discloses wherein the loop coupler (Fig. 3) is a closed loop (Fig. 3, Fig. 8) when in a closed position (Fig. 3).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 4, Morita as modified discloses 
Re claim 5, Morita as modified discloses the magnetic cable fastener of claim 1 wherein the boss (34) has at least one of: a weld (Col 6 lines 23-39), an ultrasonic head, a nut, a pointed tip, wedge (38), spring, arms, spring fingers, washer, hook(s), rib lock, clamp, spring finger and a barb.
Re claim 6, Morita as modified discloses the magnetic cable fastener of claim 1 wherein at least one of: the loop coupler, boss and base (10) are comprised of at least one of: Polypropylene, glass fill, acetal, plastic, vinyl, rubber, plastisol, polyacetal, polyoxymethylene, nylon, fiberglass and carbon fiber and Acrylonitrile butadiene styrene (ABS) (Col 4 lines 50-52, regarding 10).
Re claim 7, Morita as modified discloses the magnetic cable fastener of claim 1 wherein at least two fingers (54) are for insertion and attachment (54 are capable of insertion and attachment of a cable) of the cable (Nakano: Fig. 8).  
Re claim 8, Morita as modified discloses the magnetic cable fastener of claim 1 wherein the magnetic fastener (14, 22) further comprises a holder (14, 30) and a magnet (22).
Re claim 9, Morita discloses a magnetic fastener (Fig. 2) comprising: 
a base (10); 
an umbrella (40, 66) attached to the base (10) and operative to spin about (40 and 66 are capable of spinning with respect to 10) the base (10);
a coupler (48) attached to the base (10) to attach to a strap or cable (48 is capable of attaching to a strap or cable), the coupler (48) comprising: 
a first finger (54);
a second finger (54);

a magnetic fastener (14, 22) having a hole (20, 24) with a diameter (Fig. 2) to fasten with the boss (34) at an opposite end of the base (10), the boss (64) is welded (Col 6 lines 23-39) to the magnetic fastener (portion 14 of 14 and 22) to hold the magnetic fastener (14,  22) against the umbrella (40, 66).  
but fails to disclose the coupler as a loop coupler.  
However, Nakano discloses the coupler (Fig. 1-4) as a loop coupler (Fig. 1-4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic fastener of Morita with the coupler as a loop coupler as disclosed by Nakano in order to simplify insertion of an object between the fingers by allowing an elastic expansion and contraction of the fingers to grasp the object without the need for additional tools or fasteners.  
The phrases “operative to spin about the base” and “to attach to a strap or cable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 10, Morita as modified discloses the magnetic cable fastener of claim 9 Nakano discloses wherein the loop coupler (Fig. 3) is a closed loop (Fig. 3, Fig. 8) when in a closed position (Fig. 3).
See § MPEP 2103 (C).
Re claim 11, Morita as modified discloses the magnetic cable fastener of claim 9 wherein the loop coupler (48, Fig. 8 of Nakano) is operable to allow insertion of an adjustable strap (48 and Fig. 8 are capable of receiving an adjustable strap).
The phrase “is operable to allow insertion of an adjustable strap” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 12, Morita as modified discloses the magnetic cable fastener of claim 9 wherein the loop coupler (48) comprises at least two fingers (54) operable to releasably hold a cable (54 are capable of releasably holding a cable, Fig. 3 of Nakano).
The phrase “operable to releasably hold a cable” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 13, Morita as modified discloses the magnetic cable fastener of claim 9 Nakano discloses wherein the boss (34) has at least one of: a weld (Col 6 lines 23-39), an ultrasonic head, a nut, a pointed tip, wedge (38), spring, arms, spring fingers, 
Re claim 14, Morita as modified discloses the magnetic cable fastener of claim 9 wherein at least one of: the loop coupler, boss and base (10) are comprised of at least one of: Polypropylene, glass fill, acetal, plastic, vinyl, rubber, plastisol, polyacetal, polyoxymethylene, nylon, fiberglass and carbon fiber and Acrylonitrile butadiene styrene (ABS) (Col 4 lines 50-52, regarding 10).
Re claim 15, Morita as modified discloses the magnetic cable fastener of claim 9 wherein the magnetic fastener (14, 22) further comprises a holder (14, 30) and a magnet (22).
Re claim 20, Morita as modified discloses the magnetic cable fastener of claim 1, Nakano discloses wherein the loop coupler (Fig. 3) comprises at least two fingers (Fig. 3) having a space between (Fig. 3) less than a cable diameter (Fig. 3, as the language does not identify where the claimed space is located).
Re claim 21, Morita discloses a magnetic fastener (Fig. 2) comprising: 
a base (10); 
an umbrella (40, 66) attached to the base (10) and operative to spin about (40 and 66 are capable of spinning with respect to 10) the base (10);
a coupler (48) attached to the base (10) to attach to a strap or cable (48 is capable of attaching to a strap or cable), the coupler (48) comprising: 
a first finger (54);
a second finger (54);
a boss (34) have a base end (end of 34) attached to the base (10); and 

but fails to disclose the coupler as a loop coupler, and the first and second fingers as hinged having a J-hook.  
However, Nakano discloses the coupler (Fig. 1-4) as a loop coupler (Fig. 1-4) and the first and second fingers (Fig. 1-4) as hinged having a J-hook (at the bend for insertion of cables).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic fastener of Morita with the coupler as a loop coupler, the first and second fingers as hinged having a J-hook as disclosed by Nakano in order to simplify insertion of an object between the fingers by allowing an elastic expansion and contraction of the fingers to grasp the object without the need for additional tools or fasteners.  
The phrases “operative to spin about the base” and “to attach to a strap or cable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 6,131,247) in view of Nakano (D293,205) and Granata (US 6,857,809).
Re claim 16, Morita discloses a vehicle and magnetic cable fastener (Fig. 2) comprising: 
a magnetic cable fastener (1-2) comprising:
a base (10); 
an umbrella (40, 66) attached to the base (10) and operative to spin about (40 and 66 are capable of spinning with respect to 10) the base (10);
a coupler (48) attached to the base (10) to attach to a strap or cable (48 is capable of attaching to a strap or cable), the coupler (48) comprising: 
a first finger (54);
a second finger (54);
a boss (34) attached to the umbrella (40, 66) and extending outwardly (Fig. 2) from the umbrella (40, 66) and away from the base (10, as 34 extends upwardly and downwardly); and 
a magnetic fastener (14, 22) having a hole (20, 24) with a diameter (Fig. 2) to fasten with the boss (34) at an opposite end of the base (10), the boss (34) is welded (Col 6 lines 23-39) to the magnetic fastener (portion 14 of 14 and 22) to hold the magnetic fastener (14, 22) against the umbrella (40, 66),  
but fails to disclose a vehicle and a vehicle chassis, the coupler as a loop coupler, the magnetic cable fastener operable to fasten with the vehicle chassis at an opposite end of the base.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic fastener of Morita with the coupler as a loop coupler as disclosed by Nakano in order to simplify insertion of an object between the fingers by allowing an elastic expansion and contraction of the fingers to grasp the object without the need for additional tools or fasteners.  
In addition, Granata discloses a mechanical fastener (10) used with a vehicle (16) including a vehicle chassis (12, 18), the mechanical fastener (10) operable to fasten with the vehicle chassis (12, 18) at an opposite end of the base (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic fastener of Morita with a vehicle including a vehicle chassis as disclosed by Granata in order to utilize a releasable coupling and the benefits of Morita with the vehicle and vehicle chassis of Granata, or to allow for connection of a cable to a vehicle chassis, as releasable fasteners of varying kinds are used interchangeably.  
The phrases “operative to spin about the base” and “to attach to a strap or cable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 17, Morita as modified discloses the magnetic cable fastener of claim 9 Nakano discloses wherein the loop coupler (Fig. 3) is a closed loop (Fig. 3, Fig. 8) when in a closed position (Fig. 3).
See § MPEP 2103 (C).
Re claim 18, Morita as modified discloses the vehicle and magnetic cable fastener of claim 16 wherein the loop coupler (48) is at least one of: an open loop (Fig. 2), a closed loop and operable to allow insertion of an adjustable strap (Fig. 2 is capable of receiving an adjustable strap).
The phrase “operable to allow insertion of an adjustable strap” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 19, Morita as modified discloses the magnetic cable fastener of claim 16 wherein the loop coupler (48) comprises at least two fingers (54) operable to releasably hold a cable (54 are capable of releasably holding a cable).
The phrase “operable to releasably hold a cable” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 6,131,247) in view of Nakano (D293,205) and Benoit et al (“Benoit”) (US 5,163,795).
Re claim 22, Morita as modified discloses The magnetic cable fastener or claim 1 but fails to disclose further including two spring finger arms having notches and a spring finger formed at an end of the boss such that the notches engage a hole in the magnetic fastener.
However, Benoit discloses further including two spring finger arms (Fig. 2, two of 30) having notches (at 46 and 44) and a spring finger (the other 30) formed at an end of the boss (20) such that the notches (at 46 and 44) engage a hole (within 12, see Fig. 8) in the magnetic fastener (Fig. 1, Morita: 22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic fastener of Morita further including two spring finger arms having notches and a spring finger formed at an end of the boss such that the notches engage a hole in the magnetic fastener.as disclosed by Benoit in order to toolelessly allow for insertion of the fastener in a snap-fit manner ensuring connection, and doing so in a removable manner.  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 6,131,247) in view of Nakano (D293,205) and Frank (US 3,154,281).
Re claim 22, Morita as modified discloses The magnetic cable fastener or claim 1 but fails to disclose further including two spring finger arms having notches and a 
However, Frank discloses further including two spring finger arms (Fig. 2-5 two of 32) having notches (intersection of 30 and 32) and a spring finger (another 32) formed at an end of the boss (34) such that the notches (intersection of 30 and 32) engage a hole (within 10, see Fig. 5) in the magnetic fastener (Fig. 5, Morita: 22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic fastener of Morita further including two spring finger arms having notches and a spring finger formed at an end of the boss such that the notches engage a hole in the magnetic fastener.as disclosed by Frank in order to toolelessly allow for insertion of the fastener in a snap-fit manner ensuring connection, and doing so in a removable manner.  

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.  
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues the amended language requiring the boss being welded to the magnetic fastener, and states that the Examiner’s interpretation, as per the 10/15/20 Non-final Office Action does not show that feature.  This is because previously, the Office Action equated the magnetic fastener as feature 22, and the boss as feature 34.  
Applicant next argues that the weld isn’t to “hold the magnetic fastener to the umbrella.”  No claim language requires any contact or particular juxtaposition between the two elements.  Clearly, because the weld between 34 and 14 holds those pieces (and thus the magnet 22) together, the weld holds the remainder of the structure in place with respect to 14 and 34.  Applicant argues that if the plate 66 and magnet 22 were welded together, Morita would no longer be able to operate as a releasable fastener.  However, the claim language does not require a magnet be welded to the boss.  It requires a “magnetic fastener” be welded to the boss.  As identified above, the magnetic fastener includes 22 and 14.  Morita specifically identifies 14 is welded to 34, and thus, would operate as intended.   
Applicant again argues that Morita is non-analogous art.  This issue of analogous art, and the various applicable MPEP sections, was addressed in the 8/12/19 Final Office Action and the 10/15/20 Non-Final Rejection. The response will be not be addressed again.  Such a response is incorporated herein by reference.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635